People v Sanchez (2018 NY Slip Op 05948)





People v Sanchez


2018 NY Slip Op 05948


Decided on August 29, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 29, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2014-07787
 (Ind. No. 55/13)

[*1]The People of the State of New York, respondent,
v Aladdin Sanchez, also known as "Shags," appellant.


Gary Greenwald & Partners, P.C., Chester, NY (David A. Brodsky of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Peter M. Forman, J.), rendered August 5, 2014, convicting him of manslaughter in the first degree, assault in the first degree, assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. By decision and order dated March 8, 2017, this Court modified the judgment, on the law, by vacating the convictions of manslaughter in the first degree, assault in the first degree, and assault in the second degree, and the sentences imposed thereon, and dismissing the count in the indictment charging murder in the second degree, without prejudice to the People to re-present any appropriate charges to another grand jury, and ordering a new trial on the counts of the indictment charging the defendant with assault in the first degree and assault in the second degree (see People v Sanchez, 148 AD3d 831). On March 22, 2018, the Court of Appeals reversed the decision and order of this Court and remitted the matter to this Court for consideration of the facts and issues raised but not determined on the appeal to this Court (see People v Sanchez, 31 NY3d 949).
ORDERED that, upon remittitur from the Court of Appeals, the judgment is affirmed.
Contrary to the defendant's contention, the County Court did not err in charging manslaughter in the first degree as a lesser included offense of murder in the second degree, as a reasonable view of the evidence supported a finding that the defendant intended to cause serious physical injury to the victim rather than to kill him (see People v Tendilla-Fuentes, 157 AD3d 721).
The defendant's remaining contention is without merit.
LEVENTHAL, J.P., COHEN, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court